        CASE 0:20-cv-02007-SRN-TNL Doc. 27 Filed 03/11/21 Page 1 of 14




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


 Soren Stevenson,                                 Case No. 20-cv-02007 (SRN/TNL)

              Plaintiff,

 v.                                               MEMORANDUM OPINION AND
                                                         ORDER
 John Doe, acting in his individual
 capacity as a Minneapolis Police Officer;
 John Does 2-6, acting in their individual
 capacities as Minneapolis Police Officers;
 John Does 7 and 8, acting in their
 individual and official capacities as
 supervisory Minneapolis Police Officers;
 Medaria Arradondo, acting in his
 individual and official capacities as the
 Minneapolis Chief of Police; and
 the City of Minneapolis,

              Defendants.


 Andrew J. Noel, Kathryn H. Bennett, Marc Betinsky, and Robert Bennett, Robins
 Kaplan LLP, 800 LaSalle Avenue, Suite 2800, Minneapolis, MN 55402, for Plaintiff.

 Heather Passe Robertson, Kristin R. Sarff, and Sharda R. Enslin, Minneapolis City
 Attorney’s Office, 350 South Fifth Street, Suite 210, Minneapolis, MN 55415, for the
 City of Minneapolis and Medaria Arradondo.


SUSAN RICHARD NELSON, United States District Judge

      This matter is before the Court on the Motion to Dismiss [Doc. No. 8] filed by the

City of Minneapolis and Medaria Arradondo (collectively, “the City Defendants”). Based

on a review of the files, submissions, and proceedings herein, and for the reasons below,

the Court GRANTS in part and DENIES in part the City Defendants’ motion.



                                              1
        CASE 0:20-cv-02007-SRN-TNL Doc. 27 Filed 03/11/21 Page 2 of 14




I.     BACKGROUND

       On May 25, 2020, George Floyd tragically died in the custody of the Minneapolis

Police Department, triggering widespread demonstrations across the country. In the

following days, protesters took to the streets of Minneapolis—and in some cases, there

were riots, as looters and arsonists embedded themselves in groups of otherwise peaceful

protesters. This litigation—and several similar lawsuits—arises from the state and

municipal response to the challenging circumstances of the George Floyd protests.

       Plaintiff Soren Stevenson is a Minneapolis resident who participated peacefully in

the protests. Stevenson alleges that members of the Minneapolis Police Department

(“MPD”) responded to the protests with excessive force, and deployed tear gas, rubber

bullets, and other less-lethal munitions in violation of protesters’ constitutional rights.

Stevenson alleges that, as a result of the officers’ conduct, he was struck by a 40 mm blunt-

impact projectile, resulting in the loss of his left eye. (Compl. [Doc. No. 1], at ¶ 33.)

Stevenson seeks relief under 42 U.S.C. § 1983 for violations of his First, Fourth, and

Fourteenth Amendment rights.

       Defendants are the City of Minneapolis; Medaria Arradondo, in his individual

capacity and in his capacity as the MPD’s Chief of Police; and the John Doe officers

involved in the use of force against Stevenson. The City Defendants move to dismiss the

claims against them, arguing that the Complaint fails to state a claim under Monell v.

Department of Social Services of City of New York, 436 U.S. 658 (1978), and that

Stevenson’s claim against Chief Arradondo in his individual capacity is not well-pleaded.




                                             2
        CASE 0:20-cv-02007-SRN-TNL Doc. 27 Filed 03/11/21 Page 3 of 14




       Against this backdrop, the Court turns to the record pertinent to the City Defendants’

motion. At this stage, the Court accepts the facts alleged in the Complaint as true, views

those allegations in the light most favorable to Stevenson, and may generally consider only

the facts alleged in the pleadings. Hager v. Arkansas Dep’t of Health, 735 F.3d 1009, 1013

(8th Cir. 2013); Illig v. Union Elec. Co., 652 F.3d 971, 976 (8th Cir. 2011).

       Following George Floyd’s death, protests began across Minneapolis, and continued

through May 31, 2020. (Compl. ¶¶ 12-13.) Although some of the protests “caused severe

destruction,” it is alleged that the destructive protests “occurred during nighttime hours,”

and “the vast majority of [daytime] activity was peaceful and aimed at effective change.”

(Id. ¶¶ 14-15.) However, Stevenson alleges that MPD officers subjected protesters—even

those involved in peaceful daytime protests—to excessive force, including the improper

use of tear gas, 40 mm blunt-impact projectiles, and other “less-lethal” munitions. (Id.

¶ 16.) Stevenson alleges that several Minneapolis policymakers publicly acknowledged the

“disproportionate and escalating force” early on in the George Floyd protests. (Id. ¶¶ 17-

19.)

       On May 31, 2020, Stevenson joined a protest near Interstate 35W and University

Avenue in Minneapolis. (Id. ¶ 25.) Stevenson alleges that the group was peaceful, and

many held their hands up. (Id. ¶ 31.) MPD officers assembled opposite the group, equipped

with 40 mm projectile launchers. (Id. ¶¶ 32-33.) Stevenson alleges that the crowd was not

chaotic and did not contain rioters or looters, that the 8:00 p.m. curfew set by Governor

Tim Walz had not yet begun, and that Stevenson had not committed a crime, was unarmed,

and did not display any aggression toward MPD officers. (Id. ¶¶ 35, 37-41.) Without


                                             3
        CASE 0:20-cv-02007-SRN-TNL Doc. 27 Filed 03/11/21 Page 4 of 14




warning, MPD officers allegedly fired less-lethal projectiles into the crowd, ostensibly to

disperse the protesters. (Id. ¶¶ 29-30, 32.) It is alleged that MPD officers gave no warnings

about the potential use of force, and gave neither directions nor commands to Stevenson.

(Id. ¶¶ 42-44.) Nonetheless, an MPD officer allegedly fired a 40 mm less-lethal round at

Stevenson, striking him in the face and causing extensive damage, ultimately resulting in

the loss of his left eye. (Id. ¶¶ 33-34, 45-56.)

       Stevenson alleges that the John Doe officer’s shooting violated several MPD

policies on the use of force, including policies that (1) reserve the use of 40 mm launchers

for the “incapacitation of a violent or potentially violent subject,” (2) prohibit the use of

40 mm launchers for crowd-management purposes, and (3) instruct officers to avoid firing

toward the facial area unless deadly force is justified. (Id. ¶¶ 60-67.) Stevenson also alleges

that MPD officers did not provide medical assistance to him and did not document the use

of force, in violation of department policies. (Id. ¶¶ 68-69.)

       Furthermore, Stevenson alleges that the John Doe officer’s misconduct was caused

by MPD customs endorsing the use of excessive force against protesters and encouraging

officers to cover up excessive uses of force. (Id. ¶¶ 92-101, 185.) It is alleged that the MPD

has permitted officers “to get away with policy and constitutional violations without fear

of repercussion for decades,” and that the failure to report uses of force during the George

Floyd protests was widespread. (Id. ¶¶ 79-80.) As an example of this conduct, Stevenson

alleges that another protester, Ethan Marks, was blinded when an MPD officer fired a tear

gas canister directly into Marks’s eye while Marks peacefully protested during daytime

hours on May 28, 2020. (Id. ¶ 81.) Moreover, Stevenson alleges that MPD officers have a


                                               4
        CASE 0:20-cv-02007-SRN-TNL Doc. 27 Filed 03/11/21 Page 5 of 14




culture of obstructing investigations into officers’ use of force by, for example, failing to

report uses of force, refusing to aid in investigations into uses of force, and failing to

discipline officers who use excessive force. (Id. ¶¶ 93-97.) As a consequence of this

culture, MPD officers allegedly feel “free to flagrantly violate subjects’ constitutional

rights” and “know that they can act . . . with complete impunity.” (Id. ¶¶ 92, 99.) Because

of this alleged culture, Stevenson asserts that he has been unable to discern the identity of

the officer who shot him, despite extensive attempts to review the reports and body-camera

footage that MPD policies allegedly required the officers involved to create and preserve.

(Id. ¶¶ 110-26.)

II.    DISCUSSION

       A.     Standard of Review

       When considering a motion to dismiss under Rule 12(b)(6), the Court accepts the

facts alleged in the complaint as true, and views those allegations in the light most favorable

to the plaintiff. Hager v. Arkansas Dep’t of Health, 735 F.3d 1009, 1013 (8th Cir. 2013).

However, the Court need not accept as true wholly conclusory allegations or legal

conclusions couched as factual allegations. Id. In addition, the Court ordinarily does not

consider matters outside the pleadings on a motion to dismiss. See Fed. R. Civ. P. 12(d).

Matters outside the pleadings include “any written or oral evidence in support of or in

opposition to the pleading that provides some substantiation for and does not merely

reiterate what is said in the pleadings,” as well as statements of counsel at oral argument

that raise new facts not alleged in the pleadings. Hamm v. Rhone-Poulenc Rorer Pharm.,

Inc., 187 F.3d 941, 948 (8th Cir. 1999). The Court may, however, “consider the pleadings


                                              5
        CASE 0:20-cv-02007-SRN-TNL Doc. 27 Filed 03/11/21 Page 6 of 14




themselves, materials embraced by the pleadings, exhibits attached to the pleadings, and

matters of public record.” Illig v. Union Elec. Co., 652 F.3d 971, 976 (8th Cir. 2011)

(quoting Mills v. City of Grand Forks, 614 F.3d 495, 498 (8th Cir. 2010)).

       To survive a motion to dismiss, a complaint must contain “enough facts to state a

claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007). Although a complaint need not contain “detailed factual allegations,” it must

contain facts with enough specificity “to raise a right to relief above the speculative level.”

Id. at 555. “Threadbare recitals of the elements of a cause of action, supported by mere

conclusory statements,” are insufficient. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing

Twombly, 550 U.S. at 555).

       B.     The City Defendants’ Motion to Dismiss

       The City Defendants argue that the Complaint fails to state a claim under Monell v.

Department of Social Services of City of New York, 436 U.S. 658 (1978), and that

Stevenson’s claim against Chief Arradondo in his individual capacity is not well-pleaded.

The Court will begin with Stevenson’s Monell claim.

              1.     Monell Claim Against the City Defendants

       Under Monell, “a municipality cannot be held liable solely because it employs a

tortfeasor—or, in other words, a municipality cannot be held liable under § 1983 on a

respondeat superior theory.” Id. at 691. Rather, a municipality may be liable for a police

officer’s constitutional violation only if “action pursuant to official municipal policy of

some nature caused a constitutional tort.” Id. “Liability for a constitutional violation will

attach to a municipality only if the violation resulted from an official municipal policy, an


                                              6
        CASE 0:20-cv-02007-SRN-TNL Doc. 27 Filed 03/11/21 Page 7 of 14




unofficial custom, or a deliberately indifferent failure to train or supervise an official or

employee.” Bolderson v. City of Wentzville, 840 F.3d 982, 985 (8th Cir. 2016) (citing

Atkinson v. City of Mountain View, 709 F.3d 1201, 1214 (8th Cir. 2013)).

       The core of Stevenson’s claim is that an unofficial custom was the moving force

behind MPD officers’ allegedly unconstitutional use of force against him. “To trigger

municipal liability based on [an] unofficial municipal custom, the custom must be so

pervasive among non-policymaking employees of the municipality that it effectively has

the force of law.” Id. at 986 (citing Ware v. Jackson Cty., 150 F.3d 873, 880 (8th Cir.

1998)). In order to establish a Monell custom claim, the plaintiff must show:

       1) The existence of a continuing, widespread, persistent pattern of
       unconstitutional misconduct by the governmental entity’s employees;

       2) Deliberate indifference to or tacit authorization of such conduct by the
       governmental entity’s policymaking officials after notice to the officials of
       that misconduct; and

       3) That plaintiff was injured by acts pursuant to the governmental entity’s
       custom, i.e., that the custom was a moving force behind the constitutional
       violation.

Johnson v. Douglas Cty. Med. Dep’t, 725 F.3d 825, 828 (8th Cir. 2013) (quotation

omitted). Because the City Defendants do not appear to dispute that Stevenson has

plausibly alleged that his injuries were caused by the asserted custom, the Court need only

examine the first two elements.

                     a.     Continuing, Widespread, and Persistent Pattern

       Monell liability for an unofficial custom requires that the custom “be demonstrated

by a continuing, widespread, and persistent pattern of unconstitutional misconduct.”

Bolderson, 840 F.3d at 986 (citing Ware, 150 F.3d at 880). “Although an unconstitutional

                                             7
        CASE 0:20-cv-02007-SRN-TNL Doc. 27 Filed 03/11/21 Page 8 of 14




custom claim cannot be predicated on a single act, the Eighth Circuit has not determined

whether some other, minimum number of incidents is required as evidence of custom.”

Tirado v. City of Minneapolis, No. 20-cv-1338 (JRT/ECW), 2021 WL 679261, at *5 (D.

Minn. Feb. 22, 2021) (citations omitted). In addition to the number of incidents of

misconduct, the Court must also “consider the timeframe or duration of the incidents when

assessing whether the pattern was widespread.” Id. at *6.

       Stevenson alleges that the City Defendants have an unconstitutional custom

endorsing the use of excessive force. (Compl. ¶ 185.) To evidence the alleged custom,

Stevenson points to his own experiences on May 31, 2020, to the incident involving Ethan

Marks on May 28, 2020, and to general allegations of excessive force during the George

Floyd protests and in decades past. (Id. ¶¶ 16-19, 79-81.) The City Defendants argue that

the alleged incidents are too few in number, and too close in time, to plausibly allege a

continuing, widespread, and persistent pattern.

       It is true that courts have dismissed Monell claims based on more occasions of

misconduct than alleged here, including where the misconduct was spread across a greater

time period, at summary judgment. See Tirado, 2021 WL 679261, at *6 (examining cases).

But at the pleading stage, “[e]ven if a plaintiff cannot identify the full scope of an alleged

custom or policy, the key to surviving dismissal is that the ‘complaint must allege facts

which would support the existence of an unconstitutional policy or custom.’” Sagehorn v.

Indep. Sch. Dist. No. 728, 122 F. Supp. 3d 842, 867 (D. Minn. 2015).

       The Court finds that the Complaint alleges facts which would support the existence

of an unconstitutional policy or custom. Stevenson alleges at least one similar incident of


                                              8
        CASE 0:20-cv-02007-SRN-TNL Doc. 27 Filed 03/11/21 Page 9 of 14




misconduct occurring during the George Floyd protests, and generally alleges the use of

excessive force by MPD officers during the George Floyd protests and in the past. In

Tirado, this Court recently found that a journalist plausibly alleged a Monell claim against

the City Defendants, where the journalist alleged only ten instances of misconduct during

the George Floyd protests. Tirado, 2021 WL 679261, at *6–7. As in Tirado, the Court finds

that Stevenson’s allegations of excessive force during the George Floyd protests plausibly

allege a continuing, widespread, and persistent pattern of unconstitutionally excessive

force exercised against protesters like Stevenson. Although courts have dismissed Monell

claims premised on more incidents of misconduct than the Complaint identifies here at

summary judgment, Stevenson’s allegations suffice to “support[] the existence of an

unconstitutional policy or custom.” Sagehorn, 122 F. Supp. 3d at 867; see also Kohl v.

Casson, 5 F.3d 1141, 1148 (8th Cir. 1993) (observing that the Supreme Court has held that

“requiring a plaintiff to allege particular instances of similar constitutional violations in

order to defeat a motion to dismiss for failure to state a claim is inconsistent with the ‘liberal

system of “notice pleading” set up by the Federal Rules.’” (quoting Leatherman v. Tarrant

Cty. Narcotics Intelligence & Coordination Unit, 507 U.S. 163, 168 (1993))).

       And the Court finds that Stevenson has plausibly alleged that the City Defendants

had notice of the asserted custom. Stevenson alleges that the MPD’s use of excessive force

during the George Floyd protests was well-documented, and the Complaint includes public

comments made by several municipal policymakers regarding the MPD’s use of force early

on in the protests. (See Compl. ¶¶ 17-20.) Thus, the facts alleged permit the reasonable

inference that the time period of the George Floyd protests—even without considering


                                                9
       CASE 0:20-cv-02007-SRN-TNL Doc. 27 Filed 03/11/21 Page 10 of 14




Stevenson’s allegations of excessive force prior to the protests—was sufficiently long for

the City Defendants to take notice of the MPD officers’ alleged misconduct and change

course. See Tirado, 2021 WL 679261, at *7 (noting that a custom is temporally persistent

when the alleged time period is sufficiently long to “permit notice of the unlawful practice,”

and finding that the plaintiff plausibly alleged that the City Defendants had notice of MPD

officers’ conduct during the George Floyd protests).

                     b.      Deliberate Indifference or Tacit Authorization

       In order to establish Monell liability, a plaintiff must also prove that the municipality

showed deliberate indifference to or tacitly authorized police officers’ misconduct after

having notice of that misconduct. Johnson v. Douglas Cty. Med. Dep’t, 725 F.3d 825, 828

(8th Cir. 2013). “‘Notice is the touchstone of deliberate indifference in the context of

§ 1983 municipal liability[,]’ but the complaint must also allege that the defendant ‘made

a deliberate choice’ to ignore alleged violations.” Tirado, 2021 WL 679261, at *7 (first

quoting Atkinson v. City of Mountain View, 709 F.3d 1201, 1216 (8th Cir. 2013), then

quoting Johnson, 725 F.3d at 829).

       The Court finds that Stevenson has plausibly alleged that the City Defendants had

notice of MPD officers’ use of less-lethal munitions on peaceful protesters during the

George Floyd protests. To be sure, the Complaint does not include specific allegations

regarding the City Defendants’ command structure and mechanisms for transmitting

information regarding the protests to municipal policymakers. Cf. id. at *8 (noting that the

plaintiff “explains how the City allegedly became aware of” the alleged incidents of

misconduct “through broad reporting by news outlets, the City’s own social media


                                              10
       CASE 0:20-cv-02007-SRN-TNL Doc. 27 Filed 03/11/21 Page 11 of 14




monitoring efforts, and direct outreach by media”). Yet, as noted above, the Complaint

includes several public comments made by municipal policymakers criticizing the MPD’s

use of force early on in the protests. (See Compl. ¶¶ 17-20.) Moreover, the City Defendants’

own characterization of the protests as “massive civil unrest” that had “seized the city”

undercuts the claim that municipal policymakers did not have notice of the protests and the

MPD’s response to it. (Mem. in Supp. of Mot. to Dismiss [Doc. No. 10], at 10.) Although

the Complaint’s factual allegations regarding the City Defendants’ deliberate choice to

ignore the MPD officers’ conduct are relatively sparse, the Court declines, at this early

stage, to dismiss this lawsuit on that basis. See Tirado, 2021 WL 679261, at *8 (“Although

Tirado does not allege specific facts about the City’s deliberation or decision to ignore such

incidents, this is likely too much to ask at the pleading stage, when all that is required is a

‘possible custom.’” (citing Sagehorn, 122 F. Supp. 3d at 867)).

       The Court acknowledges that the City Defendants faced unprecedented unrest

during the George Floyd protests. Nonetheless, the Court finds that the Complaint plausibly

alleges that an unofficial custom endorsing the use of excessive force 1 against peaceful

protesters existed at the time of the George Floyd protests, and that the custom was either



       1
        The City Defendants additionally argue that Stevenson’s allegation that the MPD
has a custom of failing to report uses of force fails to state a Monell claim. In the Court’s
view, the Complaint does not assert a separate Monell claim based on such a custom.
Rather, Stevenson alleges that the MPD’s “blue wall of silence” and custom of failing to
report uses of force contributed to the MPD’s custom of using excessive force. That is,
Stevenson asserts that the two customs operated in tandem to cause his injuries. The Court
therefore need not consider whether the Complaint states a separate actionable Monell
claim based on the failure to report uses of force.


                                              11
       CASE 0:20-cv-02007-SRN-TNL Doc. 27 Filed 03/11/21 Page 12 of 14




tacitly authorized by municipal policymakers or policymakers were deliberately indifferent

to it. Accordingly, the Court denies the City Defendants’ Motion to Dismiss with respect

to Stevenson’s Monell claim.

              2.     Individual Capacity Claim Against Chief Arradondo

       Next, the Court turns to the City Defendants’ motion to dismiss Stevenson’s claim

against Chief Arradondo in his individual capacity. Stevenson alleges that Chief Arradondo

failed to enforce the MPD’s policies regarding reporting the use of force, failed to

discipline officers who used excessive force, and failed to adequately supervise the John

Doe officers involved in Stevenson’s injuries. A supervisor may be individually liable

under § 1983 “if he directly participates in a constitutional violation or if a failure to

properly supervise and train the offending employee caused a deprivation of constitutional

rights.” Andrews v. Fowler, 98 F.3d 1069, 1078 (8th Cir. 1996) (citing Tilson v. Forrest

City Police Dep’t, 28 F.3d 802, 806 (8th Cir. 1994)). A plaintiff asserting a supervisory

liability claim “must demonstrate that the supervisor was deliberately indifferent to or

tacitly authorized the offending acts,” which “requires a showing that the supervisor had

notice that the training procedures and supervision were inadequate and likely to result in

a constitutional violation.” Id. (citations omitted). Because § 1983 liability “requires a

causal link to, and direct responsibility for, the deprivation of rights,” Stevenson “must

allege specific facts” regarding Chief Arradondo’s “personal involvement in, or direct

responsibility for,” the deprivation of his rights. Clemmons v. Armontrout, 477 F.3d 962,

967 (8th Cir. 2007) (quoting Mayorga v. Missouri, 442 F.3d 1128, 1132 (8th Cir. 2006)).




                                            12
       CASE 0:20-cv-02007-SRN-TNL Doc. 27 Filed 03/11/21 Page 13 of 14




       The Court finds that Stevenson has not plausibly alleged facts supporting a

supervisory liability claim against Chief Arradondo. Stevenson’s allegations regarding

Chief Arradondo’s enforcement of MPD policies and discipline imposed after instances of

misconduct speak to Chief Arradondo’s liability in his official capacity as Chief of

Police—not his individual liability under § 1983. And Stevenson has not alleged any facts

specifically related to Chief Arradondo’s personal involvement in the John Doe officers’

supervision and training. Stevenson does not allege, for example, that Chief Arradondo

personally trained or supervised any of the John Doe defendants. In essence, Stevenson’s

claim is that because Arradondo is the Chief of Police, he bears supervisory responsibility

for all officers in the MPD, and may therefore be held individually liable for constitutional

violations committed by any MPD officer. In the Court’s view, this theory stretches § 1983

supervisory liability too far. Cf. Ouzts v. Cummins, 825 F.2d 1276, 1277 (8th Cir. 1987)

(noting that “a warden’s general responsibility for supervising the operations of a prison is

insufficient to establish personal involvement” for purposes of an individual capacity

§ 1983 claim).

       Because Stevenson has not plausibly alleged that Chief Arradondo directly

authorized the use of force against him or was personally involved in the supervision and

training of the MPD officers allegedly involved in Stevenson’s injuries, the Court finds

that the Complaint does not state a claim against Chief Arradondo in his individual capacity

and dismisses that claim without prejudice.




                                              13
       CASE 0:20-cv-02007-SRN-TNL Doc. 27 Filed 03/11/21 Page 14 of 14




III.   CONCLUSION

       Based on the submissions and the entire file and proceedings herein, IT IS

HEREBY ORDERED that the City Defendants’ Motion to Dismiss [Doc. No. 8] is

GRANTED in part and DENIED in part, and Plaintiff’s claim against Minneapolis Chief

of Police Medaria Arradondo in his individual capacity is dismissed without prejudice.

IT IS SO ORDERED.




Dated: March 11, 2021                             s/Susan Richard Nelson
                                                  SUSAN RICHARD NELSON
                                                  United States District Judge




                                          14
